Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 10 April 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter:
Quincy, April 10th, 1809.

Your two last letters of March 10th and 23d, came safe to hand. They gave me great pleasure, not only from learning by them that you enjoyed good health, but your spirits were more animated from your little excursions from home, and from your prospects with respect to your family. I most sincerely rejoice in any event which looks like prosperity. Your trials have been many and various. You have hitherto been supported through them with dignity and firmness, with Christian patience I trust, and due submission to the allotments of Providence. It will greatly tend to improve our wisdom, to promote our piety, and increase our pleasure, to take frequent and particular views of our lives, and to observe the changes which have taken place in our circumstances, from time to time, in connection with the means and instruments which have been employed, and through which we have succeeded or failed in our enterprises, that by experience we may learn wisdom; and put our trust and confidence in that Being who holds the lives and fortunes of individuals in his hands, as well as the fate of kingdoms and nations. Let us say with Pope,—“What blessings thy free bounty gives, Let us not cast away.”
If we have not all we may wish, we have all that is best for us. When I look back upon my past days, I can see many faults, many errors, both of omission and commission, for which I have need of pardon and forgiveness. Many are the blessings which I have received, and am still in the enjoyment of. One of the first I consider the life and health of your father; who, thank God, is still vigorous, and in the full possession of his mental faculties, although the tremour upon his nerves I think increases. His books and his pen are his constant amusement. The effusions of his pen, though only a private letter, written in reply to two gentlemen, strangers to him, have drawn down upon him the abuse of the federal party. These gentlemen wrote him, by direction of a number who had met together for the purpose of consulting upon public affairs, a very respectful and handsome letter, addressing him as their venerable father, to whom they applied for counsel and advice; whose age, experience, long and faithful services, and sacrifices in the cause and service of his country, entitled him to its confidence and its gratitude. To this letter, which was a very long one, he returned the enclosed reply without any idea of its being published. I recollect our visit to the Baron de Stael; but think we did not dine with him; that, however, is not a matter of consequence. I enclose to you the letter. You see they made the most of it for electioneering purposes. I have lived to see the day, when those who were the most clamorous against your father and his administration, now speak what I believe was then their true sentiments, though the spirit of party led many to deny the truth; and the desire of power and influence stimulated them to pull down an administration under which they saw little hope of obtaining it. For it is very true, that the federal party were as hungry and rapacious after office, as ever their opponents have been, and of a spirit quite as selfish and intolerant. I once said, or rather wrote to Mr. Jefferson, “if you are a freeman, and can act yourself, you can do more than either of your predecessors could.” Such was the bitterness of the federal party, or rather the leaders of it, and  was one of them, that they would not hear a word of any nomination to office, of even the cool and moderate republicans. There will never be any harmony between parties, until public offices can be shared; and this your father used to tell them. The leaders in our State have gone great lengths, assumed powers which belong only to the national government; and are meditating schemes which they dare not openly avow; and which your father and mother think destructive to the Union, and independence of the country, and which will subjugate us to the power and domination of Great Britain. It was for lifting this veil, and declaring his private opinion and judgment, that writers in the federal papers have come out with as barefaced falsehoods, and as scurrilous language, as was ever used by the jocobins.
The times are perilous, and the country must not be forsaken by its friends, although men revile and persecute for righteousness’ sake. May the blessing pronounced upon such, descend upon those who have hazarded life, health, fame, and fortune, to save their country.
Adieu, my dear daughter. Remember me kindly to the Colonel, Mrs. S. &c., and be assured of the tenderest love of / Your affectionate mother,

Abigail Adams